Citation Nr: 9911686	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for small bowel obstruction, status post 
resection and adhesiolysis, as a result of surgical treatment 
by the Department of Veterans Affairs in January 1948.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


REMAND

In March 1999, in connection with the pending appeal and 
pursuant to applicable laws and regulations, the Board 
requested a medical expert opinion from the Veterans Health 
Administration (VHA).  The Board's questions for the VHA 
medical expert concerned the relationship, if any, between an 
appendectomy performed at a VA medical facility in 1948 and a 
small bowel obstruction and adhesions, which were surgically 
repaired at a private hospital in November 1996.  The VHA 
physician who has been requested to render a medical expert 
opinion in this case has asked to see the operative report of 
the veteran's surgery in November 1996, which is not 
currently contained in the claims file.  The Board finds that 
an attempt should be made to obtain the operative report in 
question, and, accordingly, this case is REMANDED to the RO 
for the following:

After securing any necessary release from 
the veteran, the RO should attempt to 
obtain copies of the operative report and 
any operative notes pertaining to the 
surgery performed on the veteran on 
November 1, 1996, at Wright Memorial 
Hospital, Saint Luke's Health System, 
Trenton, Missouri.

Following completion of these actions, the RO should return 
the case to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain 


medical information requested by the VHA medical expert. No 
action is required of the veteran at this time.

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


